Title: William Short to Thomas Jefferson, 23 April 1816
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia Ap: 23—16
          
          Your two favors of the 7th & 9th have come to my hands & I return you many thanks for them. I calculated from your letter that you would be absent until the early part of May, & therefore did not acknowlege its reciept immediately. This will be anterior to your return & will wait for you at Monticello, where I hope you will arrive at the time expected & in good health. You will find there also one from Mr Vaughan which will inform you that I paid to him the 5. doll. Accept my thanks for having thus settled this trifle—I was considering how I should be able to discharge this part of the sum allotted, & had intended to have diminished so much on the draught act Mr Higginbm has authorized me to make on Richmond for the balance of his last payment—& for which I am only waiting to learn from Mr Gibson that he has recieved it—The mode of paying to Mr Vaughan is more convenient.
          I have written to Mr Carter to inform him of the decision—but I was not able to tell him the sum he owed me, because I did not know how to calculate the interest on account of the law of the state regulating that matter. I do not know when the law was passed, nor do I know certainly whether contracts anterior to that law are to change the rate of interest from that epoch, or to go on at the old rate of 5. pct—Would you be so good as to complete all your other favors on this head by calculating the interest on Mr Carters debt for me, & letting me know the sum to which I am now entitled. I will wait for your letter in order to ascertain this point—& I shall then be able to proceed on sure ground.
          I regret extremely the prospect of the honest old servant la Motte. I think Monroe might have strained a point in his favor—but probably he thought that all that could be given to foreigners had been exhausted in placing a Minister of that description at Paris—& I take for granted that M. in his present state of probation is obliged to be particularly on his guard—It is like a woman before securing the husband, but with every prospect of doing so. She is obliged to take heed to her steps. He has had a hard apprenticeship, & it would be still harder if he were to fail now; of which however I should suppose there were no probability. I am sorry for the issue of La Motte’s application, because acts of injustice are always painful, & most so when growing out of the commission or omission of a friend.
          I cannot tell you the pleasure I have had in the unexpected treat of seeing one of your family here, & of tracing in her the likeness of your family. How much it would have added to this pleasure if I had had a house with a Lady in it, in which I could have received & entertained & lodged Miss R. It would seem so natural to me that any & every part of your family should be received by me in this City, that I have not been able to keep out of my mind the pleasure such a circumstance would afford me. It is doubtful whether I shall ever possess such an house, & therefore  I regret it the more. I have had few opportunities of seeing Miss R. as I have long renounced going to those parties where the beaux & belles of Philadelphia assemble—but I have had great pleasure in the few moments of conversation I have had with her, & she has had a general success here. Although I have given up such parties I am not the less in society, passing all my evenings  in the coteries of those families with which I am intimate.
          The late revolution in France has as you probably know brought some of its actors amongst us—The ex-king of Spain, & Marechal Grouchy (whom you may perhaps remember as the brother of Mde de Condorcet) are the most remarkable—The former passed the last winter at N. York—but there declined altogether going into society—He has lately come here, says he prefers the appearances of things in this quarter, & gives a proof of it by renting a house in the neighborhood where he means to take up his residence—He appears disposed also here to partake of society—I have dined once in company with him, & am to meet him again in the same way to-morrow. As he does not speak English I of course have a great deal of his conversation in company. He converses sensibly & with a great deal of philosophy—affects to be much pleased with the manners, ou plutôt la maniere d’être, of this country—He has written for his wife to join him & hopes she will come—I took the liberty of suggesting some reasons which I thought would prevent her, & he had no good objections to make to them; so that I do not believe she will come or that he will stay amongst us finally.
          Some very remarkable men of another description have also been thrown on our coast from France, & who will more probably stay amongst us. They belonged to the conservatory of Music at Paris, an establishment created or perfectionned by the revolutionary Goverments of France. It seems now to be abolished—And its members are dispersed in various ways—Many have gone to Rio Janeiro—Three have come here—A performer & composer on the Piano, one on the Violoncello & another on the Hautboy—Performers of equal distinction have certainly never been heard in this country. They give public concerts & I hope will improve the taste & the talents of the country in this department. They purpose visiting our various Cities—& should they exhibit at Richmond, I really think it would be worth your while to go & hear them. I suppose however that your time is so completely filled by regular occupation that you will hardly subtract any portion for such a purpose.
          There is one thing that I have long wished to know whether, as I hoped, it made a part of your occupation. I mean the writing of your memoirs. It seems to me that when a man has passed a great part of his life in public & important situations, & retires like the gladiator alluded to by Horace, it is clapping the climax, to employ himself for the advantage of his country, during his retirement, to trace over & leave behind him a map of his navigation as a guide to future explorers. It is thus that human knowlege becomes advanced. You have I know a most valuable collection of papers—& I do not doubt that they will be left in good hands—But be assured that no one can utilize them in the manner that you can. Independently of this mode of employing your usefulness, there is one of another kind which I have long wished for—And that is that you would use the influence of your counsel to perfection our political institutions at present. We may safely assume I suppose that they are not perfect, as nothing perfect comes from the hand of man—We may assume also that no person on earth has had as good an opportunity as you have had of perceiving their defects, & judging of the proper remedies—You have unquestionably more influence, if you would use it, than any other individual with the efficient part of the community—And your situation is peculiarly favorable for using it—Many defects must be obvious to you besides those which are seen by the vulgar herd—and all of us I think see now the defect of the re-eligibility of the President—You saw it I think, from your first inspection of the constitution. Would it not be worthy of you to endeavour to have this evil remedied—I do not think you would find it difficult—And it certainly would be a benefit conferred on your country that would be worthy of your best exertions—Let the term be for seven years or more & no re-election—And let the incumbent after his term be incapable of any other office but endowed for his life with the allowance that ma may be made to the Vice-president.Other alterations present themselves to me but wch may not be so obvious to others & wch would encounter the prejudice of the great number—If your opinion should be established & known, it would perhaps remove the prejudices of others, & the more prejudices which are removed, the better—I would allow the President to take his Ministers in Congress if he chose it—And if not I would allow them ex officio to have seats on the floor of Congress, so as to debate, but not to vote—This would form a better connexion between the Executive & Legislative departments than now exists—And they would understand each other better—As to the fear of danger to liberty from executive influence I take that to be a prejudice—It is not warranted by history, which teaches us, as far as we will be taught by experience, that in Republics, danger originates much more often & much more naturally from the democratic principle.
          I fear your numerous correspondents take up so much of your time, as to leave you not enough for the occupations in which it is my most anxious & ardent wish to see you engaged—And I have much to reproach myself with on this score—I will therefore end this letter, assuring you at the same time of the invariable sentiments of respect & attachment, with which I am, my dear Sir;
          
            ever & truly yours
            W Short
          
        